DETAILED ACTION
This Office action is regarding Applicant's claims filed 29 April 2022 to a prior Office action.  Claims 1, 3-10, 12-16 and 18-20 are pending.  
This Office Action is an Allowance after a AFCP 2.0 Request. 
Allowable Subject Matter
Claims 1, 3-10, 12-16 and 18-20 are allowed, as presented on 29 April 2022.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 10 and 16, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [prior art teaches generating context based query, generating specific link and resulting compilation of plural resources from various sources like cited reference Balakrishnan et al. (US 2016/0191664 A1) and Zou et al. (US 2011/0125727 A1) but does not teach link prediction algorithm coupled with link prefetching algorithm comprising linear discriminant analysis classification technique in conjunction with Random Forest classification technique] does not disclose, in combination, the steps in independent claims 1, 10 and 16 of:
“finding a result of the generated query using a link prediction algorithm coupled with a link prefetching algorithm; and 
generating a specific link that illustrates and matches the generated context-based query, 
wherein the result comprises a compilation of plural resources from plural different source materials in one downloadable format as a downloadable file, and 
the link prediction algorithm coupled with link prefetching algorithm comprises linear discriminant analysis classification technique in conjunction with a Random Forest classification technique”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

5/18/2022